Citation Nr: 1043648	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-14 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for irritable colon 
syndrome, as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic headaches, 
claimed as migraines, as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran had active service from December 1967 until September 
1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The Board notes that an unappealed November 1984 rating decision 
denied service connection for headaches.  However, subsequent to 
that determination, the Veteran has been awarded service 
connection for PTSD, which he now claims is the cause of his 
headaches.  Because the current claim is predicated on a theory 
of entitlement not available at the time of the 1984 decision, 
the Board finds that adjudication may proceed on the merits at 
this time, without any need for new and material evidence under 
38 C.F.R. § 3.156(a).

This matter was previously before the Board in December 2008.  At 
that time, a remand was ordered to accomplish additional 
development.

In March 2010, the Board denied the Veteran's claims.  The 
Veteran then appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2010, the Secretary 
of VA issued a motion to remand the Veteran's claims, in order 
for the Board to provide additional consideration of the 
Veteran's lay statements.  In an August 2010 Order, the Court 
granted the Secretary's motion and remanded the Veteran's claims 
to the Board.


FINDINGS OF FACT

1.  Irritable colon syndrome has not been shown to be proximately 
due to or the result of the Veteran's service-connected PTSD.

2.  A chronic headache disability has not been shown to be 
proximately due to or the result of the Veteran's service-
connected PTSD.

CONCLUSIONS OF LAW

1.  The criteria for service connection, to include on a 
secondary basis, for irritable colon syndrome have not been met.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.310 (2010).

2.  The criteria for service connection, to include on a 
secondary basis, for a  chronic headache disability have not been 
met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).

Here, the Veteran was sent a VCAA letter in May 2006, prior to 
the initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate the 
claims and of the division of responsibilities between VA and a 
claimant in developing an appeal.  Moreover, the letter informed 
the Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.  
Accordingly, no further development is required with respect to 
the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  The July 2009 VA examination 
was conducted by a physician, who reviewed the claims file, 
interviewed the Veteran, examined him, and provided an opinion 
with a supportive rationale.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that this examination is 
adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
The Board has carefully reviewed such statements and concludes 
that no available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, all the evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

The Veteran is seeking service connection for migraine headaches 
and irritable colon syndrome, both claimed as secondary to PTSD.

According to the law, service connection is warranted if it is 
shown that a Veteran has a disability resulting from an injury 
incurred or a disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in active military 
service.  38 U.S.C.A. § 1110 and 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  It is further noted that 
additional disability resulting from the aggravation of a non-
service-connected condition by a service-connected condition is 
also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006.  
See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  
The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation; specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the appellant's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

When the evidence of record is reviewed under the law and 
regulations as set forth above, the Board finds that the evidence 
preponderates against a finding that a grant of service 
connection for irritable colon syndrome or migraines, as 
secondary to service-connected PTSD, is warranted.  At the 
outset, the Board notes that the October 2006 VA examination 
indicates current diagnosis of chronic headaches, claimed as 
migraines, and mild irritable colon syndrome.

Again, the issue for consideration is whether there is competent 
evidence establishing a causal connection between the service-
connected PTSD and the currently diagnosed mild irritable colon 
syndrome and migraines.

In this regard, the VA examiners in October 2006, May 2007 and 
July 2009 all stated that it was less likely than not that the 
irritable colon syndrome and chronic headaches were caused by 
PTSD or by an in-service event.  In forming such opinions, the 
examiners reviewed the relevant medical literature, which failed 
to indicate that mood disorders could be the cause of irritable 
colon syndrome or migraines.  The VA examiner in July 2009 
further stated that there were no standard medical references 
supporting the contention that PTSD could cause irritable bowel 
syndrome or migraines.

The Board notes that the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss his current pain and other experienced symptoms.  See 
e.g. Layno v. Brown, 6 Vet. App. 465 (1994).  However, the 
existence of headaches and gastrointestinal symptoms is not in 
dispute.  The sole question is whether such disorders are 
etiologically related to the Veteran's service-connected PTSD.  
In this regard, the Veteran himself believes that his current 
irritable colon syndrome and chronic headache disability are 
causally related to his PTSD.  While lay evidence, in some cases, 
may be competent to establish a nexus between a claimed 
disability and a service-connected disability, see Davidson, 581 
F.3d at 1315-1316, the Board finds that, in this case, it is not.  
Specifically, the question of whether headaches or 
gastrointestinal symptoms are related to PTSD is one that 
requires medical training to answer competently.  The etiology of 
headaches or a gastrointestinal disorder, in this case, is not 
capable of lay observation.  Indeed, any such relationship is not 
patently obvious or based on an immediately observable cause-and-
effect, such as a fall leading to a broken leg.  Under those 
circumstances, the Veteran would be competent to express an 
opinion- however, such circumstances have not been presented in 
this case.

Therefore, to the extent that the holdings in Davidson and 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be 
interpreted to enable a lay person to speak as to etiology in 
some limited circumstances capable of lay observation, the 
question of causation here involves complex issues that the 
Veteran is not competent to address.  In addition, clinical 
findings refute the Veteran's contentions and such findings are 
deemed more probative as they were offered by medical 
professionals who possess specialized training and experience, 
and who had reviewed relevant reference materials and texts on 
the question at issue.

Again, VA opinions were provided after a review of the record and 
were accompanied by supporting rationale.  Moreover, no other 
competent opinions of record refute the above examiner's 
findings.  Therefore, the Board considers the opinions rendered 
by these examiners to be the most competent and probative 
evidence of record on the question of whether the Veteran's 
current irritable colon syndrome and chronic headaches are 
related to his service-connected PTSD.

In sum, the evidence weighs against a grant of service connection 
for irritable colon syndrome or migraines secondary to the 
Veteran's service connected PTSD.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for irritable colon syndrome, claimed as 
secondary to PTSD, is denied.

Service connection for a chronic headache disability, claimed as 
secondary to PTSD, is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


